726 S.E.2d 842 (2012)
STATE of North Carolina
v.
Ronald Princegerald COX.
No. 57PA12.
Supreme Court of North Carolina.
June 13, 2012.
Irving Joyner, Durham, for Cox, Ronald Princegerald.
*843 Joseph L. Hyde, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 17th of February 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."